COURT OF APPEALS FOR THE
                                 FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER ON MOTION

Cause number:             01-14-00504-CV
Style:                    Sandra Perez v. Brian Williams
Date motion filed*:       November 7, 2014
Type of motion:           Motion for Extension of Time to File Reporter’s Record
Party filing motion:      Court reporter
Document to be filed:     Reporter’s Record

Is appeal accelerated?    No
If motion to extend time:
       Original due date:                   August 25, 2014
       Number of extensions granted:            2         Current Due date: September 25, 2014
       Date Requested:                      November 27, 2014

Ordered that motion is:
       Granted
               If document is to be filed, document due: December 1, 2014
                      No further extensions of time will be granted absent extraordinary
                       circumstances.
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          On September 22, 2014, the Clerk of this Court granted the reporter’s second
          motion for extension of time to file the record due to the appellant’s failure to pay
          the full fee. Accordingly, the reporter’s third motion for an extension of time,
          construed as her first after full payment was made, is granted, but no further
          extensions will be granted absent extraordinary circumstances.

Judge’s signature: /s/ Evelyn V. Keyes
                   


Date: November 13, 2014
November 7, 2008 Revision